 

FS Investment Corporation II 8-K [fsicii-8k_052915.htm]

Exhibit 10.2

 



 

AMENDED AND RESTATED SALE AND CONTRIBUTION AGREEMENT

between

FS INVESTMENT CORPORATION II,

as Seller

and

COOPER RIVER LLC,

as Purchaser

Dated as of May 29, 2015

 

 

 

TABLE OF CONTENTS



    Page       ARTICLE I DEFINITIONS 1       SECTION 1.1 Definitions. 1 SECTION
1.2 Other Terms. 4 SECTION 1.3 Computation of Time Periods. 4       ARTICLE II
CONVEYANCES OF TRANSFERRED ASSETS 4       SECTION 2.1 Conveyances. 4 SECTION 2.2
Indemnification. 5       ARTICLE III CONSIDERATION AND PAYMENT; REPORTING 6    
  SECTION 3.1 Purchase Price. 6 SECTION 3.2 Payment of Purchase Price. 6      
ARTICLE IV REPRESENTATIONS AND WARRANTIES 6       SECTION 4.1 Seller’s
Representations and Warranties. 6 SECTION 4.2 Reaffirmation of Representations
and Warranties by the Seller; Notice of Breach. 11       ARTICLE V COVENANTS OF
THE SELLER 11       SECTION 5.1 Covenants of the Seller. 11       ARTICLE VI
WARRANTY LOANS 13       SECTION 6.1 Warranty Collateral Loans. 13 SECTION 6.2
Dilutions, Etc.. 14       ARTICLE VII CONDITIONS PRECEDENT 14       SECTION 7.1
Conditions Precedent. 14       ARTICLE VIII MISCELLANEOUS PROVISIONS 14      
SECTION 8.1 Amendments, Etc. 14 SECTION 8.2 Governing Law: Submission to
Jurisdiction. 15 SECTION 8.3 Notices. 15 SECTION 8.4 Severability of Provisions.
16 SECTION 8.5 Further Assurances. 16 SECTION 8.6 No Waiver; Cumulative
Remedies. 16 SECTION 8.7 Counterparts. 17 SECTION 8.8 Binding Effect;
Third-Party Beneficiaries. 17 SECTION 8.9 Merger and Integration. 17 SECTION
8.10 Headings. 17

 

i

 

 

This AMENDED AND RESTATED SALE AND CONTRIBUTION AGREEMENT, dated as of May 29,
2015 (as amended, supplemented or otherwise modified and in effect from time to
time, this “Agreement”), between FS Investment Corporation II, a Maryland
corporation, as seller (in such capacity, the “Seller”) and Cooper River LLC, a
Delaware limited liability company, as purchaser (in such capacity, the
“Purchaser”). This Agreement amends and restates in its entirety the Equity
Contribution Framework Agreement, dated as of March 27, 2013, between the
Purchaser, as borrower, and the Seller, as borrower investor (the “Equity
Contribution Framework Agreement”).

W I T N E S S E T H:

WHEREAS, the Purchaser desires to purchase certain loans and related assets
existing on the Closing Date and from time to time thereafter;

WHEREAS, the Seller may also wish to contribute certain loans and related
contracts to the capital of the Purchaser on the Closing Date and from time to
time on each Purchase Date;

WHEREAS, the Seller desires to sell, assign and contribute such loans and
related contracts to the Purchaser upon the terms and conditions hereinafter set
forth;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and between the
Purchaser and the Seller as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1           Definitions. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined). All capitalized
terms used herein but not defined herein shall have the respective meanings
specified in, or incorporated by reference into, the Amended and Restated Credit
and Security Agreement, dated as of the date hereof (as amended, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”), by
and among the Purchaser, as borrower, the lenders from time to time party
thereto, Citibank, N.A., as administrative agent, Citibank, N.A., acting through
its Agency & Trust division, as custodian and as collateral agent, and Virtus
Group, LP, as collateral administrator.

“Agreement” has the meaning set forth in the preamble hereto.

“Convey” means to sell, transfer, assign, contribute or otherwise convey assets
hereunder.





 



“Conveyance” means, as the context may require, the Initial Conveyance or a
Subsequent Conveyance.

“ECFA Collateral Loans” has the meaning set forth in Section 2.1(a).

“Equity Contribution Framework Agreement” has the meaning set forth in the
preamble hereto.

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

“Initial Collateral Loans” has the meaning set forth in Section 2.1(a).

“Initial Conveyance” has the meaning set forth in Section 2.1(a).

“Purchase Date” has the meaning set forth in Section 2.1(b).

“Purchase Notice” has the meaning set forth in Section 2.1(b).

“Purchase Price” has the meaning set forth in Section 3.1.

“Purchaser” has the meaning set forth in the preamble hereto.

“Related Security” means, with respect to each Collateral Loan:

(a)                  the Related Documents with respect to such Collateral Loan;

(b)                  all interest, dividends, stock dividends, stock splits,
distributions and other Money or property of any kind distributed in respect of
such Collateral Loan, which the holder of such Collateral Loan is entitled to
receive, including all Collections in respect of such Collateral Loan;

(c)                  all Liens, property, guaranties, supporting obligations,
insurance and other agreements or arrangements of whatever character from time
to time supporting or securing payment of the assets, investments and properties
described above with respect to such Collateral Loan; and

(d)                 all Proceeds of any and all of the foregoing.

“Repurchase Amount” means, for any Warranty Collateral Loan for which a payment
or substitution is being made pursuant to Section 6.1 as of any time of
determination, the sum of (i) the greater of (a) an amount equal to the purchase
price paid by the Purchaser for such Collateral Loan (excluding purchased
accrued interest and original issue discount) less all payments of principal
received in connection with such Collateral Loan since the date it was added to
the Collateral and (b) the product of (1) the product of (x) the excess of
(A) the Asset Value (determined without including any unfunded commitments in
the Principal Balance) of such Warranty Collateral Loan over (B) the portion of
the Excess Concentration Amount attributable to the Asset Value of such Warranty
Collateral Loan and (y) the Advance Rate for such Collateral Loan (or, in the
case of a Warranty Collateral Loan that is not an Eligible Loan, the Advance
Rate that would be applicable to such Warranty Collateral Loan if it were an
Eligible Loan), and (2) a fraction, the numerator of which is the outstanding
principal amount of the Advances, and the denominator of which is the Borrowing
Base, and (ii) any accrued and unpaid interest thereon that has not been paid
into the Collection Account.

 

-2-

 



“Repurchase Event” means, with respect to any Transferred Collateral Loan, the
occurrence of any of the following:

(a)                  the related Conveyance becomes or may become voidable or
subject to avoidance under Title 11 of the Bankruptcy Code and the rules and
regulations thereunder;

(b)                  the Seller has actual knowledge or is notified of any event
which, as of the date of the related Conveyance had occurred and was continuing,
could reasonably have been expected to affect the collectibility of such
Transferred Collateral Loan or cause it not to be paid in full; or

(c)                  such Transferred Collateral Loan (or any portion thereof
after giving effect to any contribution) was sold by the Seller to the Purchaser
other than pursuant to a “true sale”.

“Retained Interest” means, with respect to any Collateral Loan included in any
Conveyance, (a) such obligations to provide additional funding with respect to
such Collateral Loan that have been retained by the other lender(s) of such
Collateral Loan, (b) all of the rights and obligations, if any, of the agent(s)
under the underlying instruments, (c) any unused commitment fees associated with
the additional funding obligations that are being retained in accordance with
clause (a) above, and (d) any agency or similar fees associated with the rights
and obligations of the agent(s) that are being retained in accordance with
clause (b) above.

“Schedule of Collateral Loans” has the meaning set forth in Section 2.1(a).

“Seller” has the meaning set forth in the preamble hereto.

“Subsequent Conveyance” has the meaning set forth in Section 2.1(b).

“Subsequent Conveyance Date” has the meaning set forth in Section 2.1(b).

“Transferred Assets” means, collectively, the Transferred Collateral Loans and
Related Security Conveyed by the Seller to the Purchaser hereunder.

“Transferred Collateral Loans” means each Collateral Loan Conveyed from the
Seller to the Purchaser pursuant to the terms of this Agreement, and shall
include, for the avoidance of doubt, the ECFA Collateral Loans.

“Warranty Collateral Loans” has the meaning set forth in Section 6.1.

 

-3-

 



SECTION 1.2           Other Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles. All terms used in Article 9 of the UCC, and not specifically defined
herein, are used herein as defined in such Article 9. The term “including” when
used in this Agreement means “including without limitation.”

SECTION 1.3           Computation of Time Periods. Unless otherwise stated in
this Agreement, in the computation of a period of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

ARTICLE II

CONVEYANCES OF TRANSFERRED ASSETS

SECTION 2.1           Conveyances.

(a)                 Pursuant to the Equity Contribution Framework Agreement, the
Seller sold, transferred, assigned, contributed or otherwise conveyed to the
Purchaser prior to the Closing Date, and the Purchaser received prior to the
Closing Date (collectively, the “Initial Conveyance”), all of the Seller’s
right, title and interest in and to the Collateral Loans and Related Security
Conveyed thereunder (the “ECFA Collateral Loans”). Each of the ECFA Collateral
Loans and each other Collateral Loan owned by the Purchaser on the Closing Date
(collectively, the “Initial Collateral Loans”) is listed on Schedule A to this
Agreement (as such schedule may be amended, supplemented, updated or otherwise
modified from time to time, the “Schedule of Collateral Loans”) (the Schedule of
Collateral Loans, as amended, supplemented, updated or otherwise modified shall
become part of the Schedule of Collateral Loans).

(b)                 In the event the Purchaser agrees, from time to time after
the Closing Date, to acquire additional Collateral Loans (including Related
Security) from the Seller, the Purchaser shall deliver written notice thereof to
the Administrative Agent substantially in the form set forth in Schedule B
hereto (each, a “Purchase Notice”), designating the date of the proposed
Conveyance (a “Subsequent Conveyance Date” or a “Purchase Date”) and attaching a
supplement to the Schedule of Collateral Loans identifying the Transferred
Assets proposed to be Conveyed. On the terms and subject to the conditions set
forth in this Agreement and the Credit Agreement, the Seller shall Convey to the
Purchaser, and the Purchaser shall purchase, on the applicable Subsequent
Conveyance Date (each such purchase and sale being herein called a “Subsequent
Conveyance”), all of the Seller’s right, title and interest in and to each
Collateral Loan then reported by the Seller on the Schedule of Collateral Loans
attached to the related Purchase Notice, together with all other Related
Security and all proceeds of the foregoing but excluding the Retained Interests
(if any) for such Collateral Loan.

(c)                 It is the express intent of the Seller and the Purchaser
that each Conveyance of Transferred Assets by the Seller to the Purchaser
pursuant to this Agreement be construed as an absolute sale and/or contribution
of such Transferred Assets by the Seller to the Purchaser. Further, it is not
the intention of the Seller and the Purchaser that any purchase be deemed a
grant of a security interest in the Transferred Assets by the Seller to the
Purchaser to secure a debt or other obligation of the Seller. However, in the
event that, notwithstanding the intent of the parties, the Conveyances hereunder
shall be characterized as loans and not as sales and/or contributions, then
(i) this Agreement also shall be deemed to be, and hereby is, a security
agreement within the meaning of the UCC and other applicable law and (ii) the
Conveyances by the Seller provided for in this Agreement shall be deemed to be,
and the Seller hereby grants to the Purchaser, a security interest in, to and
under all of the Seller’s right, title and interest in, to and under, whether
now owned or hereafter acquired, such Transferred Assets and all proceeds of the
foregoing. The Purchaser and its assignees shall have, with respect to such
Transferred Assets and other related rights, in addition to all the other rights
and remedies available to the Purchaser and its assignees and under the other
Transaction Documents, all the rights and remedies of a secured party under any
applicable UCC.

 

-4-

 



The Seller and the Purchaser shall, to the extent consistent with this
Agreement, take such actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Transferred Assets to
secure a debt or other obligation, such security interest would be deemed to be
a perfected security interest in favor of the Purchaser under applicable law and
will be maintained as such throughout the term of this Agreement. The Seller
represents and warrants that the Transferred Assets are being transferred with
the intention of removing them from the Seller’s estate pursuant to Section 541
of the Bankruptcy Code.

(d)                 The Seller agrees to file on or prior to the Closing Date,
at its own expense, a financing statement or statements with respect to the
Transferred Assets Conveyed by the Seller hereunder from time to time meeting
the requirements of applicable state law in the jurisdiction of the Seller’s
organization to perfect and protect the interests of the Purchaser created
hereby under the UCC against all creditors of, and purchasers from, the Seller,
and to deliver a file-stamped copy of such financing statements or other
evidence of such filings to the Purchaser as soon as reasonably practicable
after its receipt thereof.

(e)                 The Seller agrees that from time to time, at its expense, it
will promptly execute and deliver all instruments and documents and take all
actions as may be reasonably necessary or as the Purchaser may reasonably
request, in order to perfect or protect the interest of the Purchaser in the
Transferred Assets purchased hereunder or to enable the Purchaser to exercise or
enforce any of its rights hereunder. Without limiting the foregoing, the Seller
will, in order to accurately reflect the Conveyances contemplated by this
Agreement, execute and file such financing or continuation statements or
amendments thereto or assignments thereof (as permitted pursuant hereto) or
other documents or instruments as may be reasonably requested by the Purchaser
and mark its master computer records (or related sub-ledger) noting the purchase
by the Purchaser of the Transferred Assets and the Lien of the Collateral Agent
pursuant to the Credit Agreement. The Seller hereby authorizes the Purchaser to
file and, to the fullest extent permitted by applicable law the Purchaser shall
be permitted to file initial financing statements, continuation statements and
amendments thereto and assignments thereof without the Seller’s further action;
provided that the description of collateral contained in such financing
statements shall be limited to only Transferred Assets. Carbon, photographic or
other reproduction of this Agreement or any financing statement shall be
sufficient as a financing statement.

SECTION 2.2           Indemnification. Without limiting any other rights which
any such Person may have hereunder or under applicable law, the Seller agrees to
indemnify on a net after-tax basis (including, for example, taking into account
the deductibility of an applicable underlying damage, loss, liability or related
cost and expense) the Purchaser and its successors, transferees, and assigns
(including each Secured Party) and all officers, directors, shareholders,
controlling persons, employees and agents of any of the foregoing (each of the
foregoing Persons being individually called an “Indemnified Party”), forthwith
on demand, from and against any and all damages, losses, claims, liabilities and
related costs and expenses, including reasonable attorneys’ fees and
disbursements (all of the foregoing being collectively called “Indemnified
Amounts”) awarded against or incurred by any of them arising out of any breach
by the Seller of any of its obligations hereunder or arising as a result of the
failure of any representation or warranty of the Seller herein to be true and
correct on the date such representation or warranty was made, excluding,
however, (a) Indemnified Amounts in respect of any Transferred Asset due to such
Obligor’s creditworthiness, (b) Indemnified Amounts payable to an Indemnified
Party to the extent determined by a court of competent jurisdiction to have
resulted from gross negligence or willful misconduct on the part of any
Indemnified Party or its agent or subcontractor, (c) except as otherwise
specifically provided herein, non-payment by any Obligor of an amount due and
payable with respect to a Transferred Asset, (d) any Excluded Taxes and any
Taxes indemnifiable under the Credit Agreement and (e) Indemnified Amounts
resulting from the performance or non-performance of the Collateral Loans.



-5-

 

ARTICLE III

CONSIDERATION AND PAYMENT; REPORTING

SECTION 3.1           Purchase Price. The purchase price (the “Purchase Price”)
for the Transferred Assets Conveyed on each Purchase Date shall be a dollar
amount equal to the fair market value (as agreed upon between the Seller and the
Purchaser at the time of such Conveyance) of such Transferred Assets as of such
date.

SECTION 3.2           Payment of Purchase Price. The Purchase Price shall be
paid on the related Purchase Date at the option of the Seller (a) by the
Purchaser making a payment in cash of immediately available funds, (b) by the
Seller making a capital contribution to the Purchaser, or (c) any combination of
the foregoing clauses (a) and (b).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.1           Seller’s Representations and Warranties. The Seller
represents and warrants to the Purchaser as of the Closing Date and as of each
Purchase Date:

(a)                 Organization and Good Standing. The Seller is a corporation
duly formed, validly existing and in good standing under the laws of its
jurisdiction of organization and is duly qualified to do business, and is in
good standing, in every jurisdiction in which the nature of its business and the
performance of its obligations hereunder and under the other Transaction
Documents to which it is a party requires it to be so qualified, except where
the failure to be so qualified or in good standing would not reasonably be
expected to have a material adverse effect on (i) its ability to perform its
obligations under this Agreement, (ii) the validity or enforceability of the
Transferred Assets and the Related Security and (iii) its ability to perform its
obligations under the other Transaction Documents to which it is a party.



-6-

 

(b)                 Power and Authority; Title. The Seller has the power and
authority to own, pledge, mortgage, operate and convey the Transferred Assets,
to conduct its business as now, or proposed to be, conducted and to execute and
deliver this Agreement and the Transaction Documents to which it is a party and
to perform the transactions contemplated hereby and thereby. The Seller owns and
has good and marketable title to the Transferred Assets acquired by the
Purchaser hereunder on such Purchase Date, free and clear of any Lien, claim or
encumbrance of any Person other than the interest of the Purchaser in the
Transferred Assets and Permitted Liens.

(c)                 Authorization; Contravention. The execution, delivery and
performance by the Seller of this Agreement, each other Transaction Document to
which it is a party and all other agreements, instruments and documents which
may be delivered by it pursuant hereto or thereto and the transactions
contemplated hereby and thereby (i) have been duly authorized by all necessary
action on the part of the Seller, (ii) do not contravene or cause the Seller to
be in default in any material respect under (A) its certificate of formation or
limited partnership agreement, (B) any contractual restriction with respect to
any indebtedness of the Seller or contained in any indenture, loan or credit
agreement, lease, mortgage, security agreement, bond, note or other agreement or
instrument binding on or affecting it or its property, or (C) any law, rule,
regulation, order, license, requirement, writ, judgment, award, injunction or
decree applicable to, binding on or affecting it or any of its property and
(iii) do not result in or require the creation of any Lien upon or with respect
to any of its properties (other than Liens created pursuant to this Agreement).

(d)                 Execution and Delivery. This Agreement and each other
Transaction Document to which the Seller is a party have been duly executed and
delivered by the Seller.

(e)                 Governmental Authorization. No approval, consent of, notice
to, filing
with or permits, licenses, qualifications or other action by any Governmental
Authority having jurisdiction over it or its properties is required or necessary
(i) for the conduct of the Seller’s business as currently conducted, for the
ownership, use, operation or maintenance of its properties and for the due
execution, delivery and performance by the Seller of this Agreement or any of
the Transaction Documents to which it is a party, (ii) for the perfection of or
the exercise by each of the Purchaser and the Collateral Agent of any of its
rights or remedies under the Credit Agreement or hereunder, or (iii) to ensure
the legality, validity, or enforceability of this Agreement in any jurisdiction
in which the Seller does business, in each case other than (A) consents,
notices, filings and other actions which have been obtained or made (or will be
obtained or made substantially simultaneously with the Closing Date), and
continuation statements and renewals in respect thereof and (B) where the lack
of such consent, notice, filing or other action would not have a material
adverse effect on its ability to perform its obligations hereunder and under the
Transaction Documents to which it is a party.



-7-

 

(f)                  Legality; Validity; Enforceability. Assuming due
authorization, execution and delivery by each other party hereto and thereto,
this Agreement and each other Transaction Document to which it is a party is the
legal, valid and binding obligation of the Seller enforceable against the Seller
in accordance with its respective terms, except as such enforceability may be
limited by (A) bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors’ rights generally, (B) equitable
limitations on the availability of specific remedies, regardless of whether such
enforceability is considered in a proceeding in equity or at law and (C) implied
covenants of good faith and fair dealing.

(g)                 No Litigation. There are no proceedings or investigations
pending or, to its knowledge, threatened against the Seller, before any court or
Governmental Authority having jurisdiction over it or its properties
(A) asserting the invalidity of this Agreement or any of the other Transaction
Documents, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents,
(C) seeking any determination or ruling that might materially and adversely
affect the performance by the Purchaser of its obligations under, or the
validity or enforceability of, this Agreement or any of the other Transaction
Documents, (D) seeking any determination or ruling that would reasonably be
expected to have a material adverse effect on any of the Transferred Assets or
(E) seeking to impose any excise, franchise, transfer or similar tax upon the
conveyance of the Transferred Assets hereunder.

(h)                 Legal Compliance. The Seller has complied and will comply in
all material respects with all Applicable Laws, judgments, agreements with
governmental authorities, decrees and orders with respect to its business and
properties and the Transferred Assets.

(i)                   Taxes. The Seller has timely filed all federal and other
material Tax returns (foreign, federal, state, local and otherwise) required to
be filed by it relating to the Transferred Assets and has paid all federal and
other material Taxes due and payable by it relating to the Transferred Assets
(other than any amount the validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Seller). It is not
liable for taxes with respect to the Transferred Assets payable by any other
Person. No Tax lien or similar Adverse Claim has been filed, and no claim has
been filed or is being asserted, with respect to any Tax relating to the
Transferred Assets. Any taxes, fees and other governmental charges payable by
the Seller in connection with the transactions contemplated by this Agreement
and the execution and delivery of this Agreement have been paid or shall have
been paid if and when due.

(j)                  Place of Business. The principal place of business and
chief executive office of the Seller, and the offices where the Seller keeps all
its records, are located at its address specified in Section 8.3, or such other
locations notified to the Purchaser in accordance with this Agreement in
jurisdictions where all action required by the terms of this Agreement has been
taken and completed. There are currently no, and during the past four months (or
such shorter time as the Seller has been in existence) there have not been, any
other locations where the Seller is located (as that term is used in the UCC of
the jurisdiction where such principal place of business is located).



-8-

 

(k)                 Ownership; Security Interest.

                                                      i.                In the
event that, notwithstanding the intent of the parties, the Conveyances hereunder
shall be characterized as loans and not as sales and/or contributions, then this
Agreement creates a valid and continuing Lien on the Transferred Assets in favor
of the Purchaser and the Collateral Agent, as assignee, for the benefit of the
Secured Parties, which security interest is validly perfected under Article 9 of
the UCC (to the extent such security interest may be perfected under such
article), and is enforceable as such against creditors of and purchasers from
the Purchaser; the Transferred Assets are comprised of Instruments, Security
Entitlements, General Intangibles, Certificated Securities, Uncertificated
Securities, Securities Accounts, Investment Property and Proceeds and such other
categories of collateral under the applicable UCC as to which the Seller has
complied with its obligations as set forth herein; the Seller has received all
consents and approvals required by the terms of any Collateral Loan to the sale
and granting of a security interest in the Collateral Loans hereunder to the
Purchaser and the Collateral Agent, as assignee on behalf of the Secured
Parties; the Seller has taken all necessary steps to file or authorize the
filing of all appropriate financing statements in the proper filing office in
the appropriate jurisdictions under Applicable Law in order to perfect the
security interest in that portion of the Transferred Assets in which a security
interest may be perfected by filing pursuant to Article 9 of the UCC as in
effect in Maryland; all original executed copies of each underlying promissory
note constituting or evidencing any Transferred Asset have been or, subject to
the delivery requirements contained in the Credit Agreement, will be delivered
to the Purchaser or its designee; none of the underlying promissory notes that
constitute or evidence the Collateral Loans has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Purchaser and the Collateral Agent, as assignee on behalf
of the Secured Parties; with respect to a Transferred Asset that constitutes a
Certificated Security, such certificated security has been delivered to the
Purchaser or its designee and, if in registered form, has been specially
Indorsed (within the meaning of the UCC) to the Collateral Agent or in blank by
an effective Indorsement or has been registered in the name of the Collateral
Agent upon original issue or registration of transfer by the Seller of such
Certificated Security; and in the case of an Uncertificated Security, by causing
the Purchaser or its designee to become the registered owner of such
uncertificated security.

(l)                   Fair Consideration; No Avoidance for Collateral Loan
Payments. With respect to each Transferred Collateral Loan sold hereunder, the
Seller sold such Transferred Collateral Loan to the Purchaser in exchange for
payment, made in accordance with the provisions of this Agreement, in an amount
which constitutes fair consideration and reasonably equivalent value. Each such
Conveyance referred to in the preceding sentence shall not have been made for or
on account of an antecedent debt owed by the Seller to the Purchaser. In
addition, no such Conveyance shall have been made with the intent to hinder or
delay payment to or defraud any creditor of the Seller.

(m)               Eligibility of Transferred Collateral Loans. Each Transferred
Collateral Loan Conveyed hereunder on or after the Closing Date is, at the time
of such Conveyance, an Eligible Collateral Loan. As of each Purchase Date,
Schedule A is an accurate and complete listing of all the Transferred Collateral
Loans and other Transferred Assets hereunder as of such Purchase Date.



-9-

 

(n)                 Adequate Capitalization; No Insolvency. The Seller is
adequately capitalized and will not become insolvent after giving effect to the
transactions contemplated by this Agreement and the Transaction Documents. The
Seller is adequately capitalized for its business as proposed to be conducted in
the foreseeable future and does not expect the commencement of any insolvency,
bankruptcy or similar proceedings or the appointment of a receiver, liquidator
or similar official in respect of its assets. The Seller executed and delivered
each of the Transaction Documents to which it is a party for fair consideration
and without the intent to hinder, delay or defraud any of its creditors or any
other Person.

(o)                 True and Complete Information. All information heretofore or
hereafter furnished by or on behalf of the Seller in writing to any Lender, the
Collateral Agent or the Administrative Agent in connection with this Agreement,
the other Transaction Documents, the Transferred Assets, or any transaction
contemplated hereby is and will be (when taken as a whole) true, correct and
complete in all material respects.

(p)                 Financial Statements. The Seller has delivered to each
Lender complete
and correct copies of (A) the audited consolidated financial statements of the
Seller for the fiscal year most recently ended, and (B) the unaudited
consolidated financial statements of the Seller for the fiscal quarter most
recently ended, in each case when (and to the extent) required to be delivered
under Sections 5.01(d)(i) and (ii) of the Credit Agreement. Such financial
statements (including the related notes) fairly present the financial condition
of the Seller as of the respective dates thereof and the results of operations
for the periods covered thereby, each in accordance with GAAP.

(q)                 Payment in Full. The Seller had no actual knowledge at the
time of Conveyance of a Transferred Asset of any fact which leads it to expect
that any payments on such Transferred Asset will not be paid in full when due or
to expect any other material adverse effect on (A) the performance by the Seller
of its obligations under this Agreement or any of the Transaction Documents to
which it is a party, (B) the validity or enforceability of this Agreement or any
of the Transaction Documents to which it is a party, or (C) the Transferred
Assets or the interests of the Seller therein.

(r)                  No Brokers or Finders. No broker or finder acting on behalf
of the Seller was employed or utilized in connection with this Agreement or the
other Transaction Documents or the transactions contemplated hereby or thereby
and the Seller has no obligation to any Person in respect of any finder’s or
brokerage fees in connection therewith.

(s)                  Restricted Payments. The Seller shall not cause or permit
the Purchaser to make any payments or distributions which would violate Section
10.05 of the Credit Agreement.



-10-

 

(t)                  Special Purpose Entity. The Purchaser is an entity with
assets and liabilities separate and distinct from those of the Seller and any
Affiliates thereof, and the Seller hereby acknowledges that the Administrative
Agent, the Lenders and the other Secured Parties are entering into the
transactions contemplated by the Credit Agreement in reliance upon the
Purchaser’s identity as a legal entity that is separate from the Seller and from
each other Affiliate of the Seller. Therefore, from and after the date of
execution and delivery of this Agreement, the Seller shall take all reasonable
steps, including all steps that the Purchaser or the Administrative Agent may
from time to time reasonably request, to maintain the Purchaser’s identity as a
legal entity that is separate from the Seller and from each other Affiliate of
the Seller, and to make it manifest to third parties that the Purchaser is an
entity with assets and liabilities distinct from those of the Seller and each
other Affiliate thereof and not just a division of the Seller or any such other
Affiliate.

(u)                 Set–Off, etc. At the time of Conveyance of a Transferred
Asset and to the knowledge of the Seller after reasonable inquiry, such
Transferred Asset has not been compromised, adjusted, extended, satisfied,
subordinated, rescinded, set–off or modified by the Seller or by the Obligor
thereof, and at such time such Transferred Asset is not subject to compromise,
adjustment, extension, satisfaction, subordination, rescission, set–off,
counterclaim, defense, abatement, suspension, deferment, deduction, reduction,
termination or modification, whether arising out of transactions concerning such
Transferred Asset or otherwise, by the Seller or by the Obligor with respect
thereto, except, in each case, for amendments, extensions and modifications, if
any, to such Transferred Asset otherwise permitted under the Transaction
Documents.

(v)                 No Fraud. Each Collateral Loan was originated without any
fraud or material misrepresentation by the Seller or, to the Seller’s knowledge,
on the part of the related Obligor.

SECTION 4.2           Reaffirmation of Representations and Warranties by the
Seller; Notice of Breach. On the Closing Date and on each Purchase Date, the
Seller, by accepting the proceeds of such Conveyance, shall be deemed to have
certified that all representations and warranties described in Section 4.1 are
true and correct on and as of such day as though made on and as of such day (or,
if such representation or warranty is limited to a specific date, such specific
date). The representations and warranties set forth in Section 4.1 shall survive
(i) the Conveyance of the Transferred Assets to the Purchaser, (ii) the
termination of the rights and obligations of the Purchaser and the Seller under
this Agreement and (iii) the termination of the rights and obligations of the
Purchaser under the Credit Agreement. Upon discovery by a Responsible Officer of
the Purchaser or the Seller of a breach of any of the foregoing representations
and warranties in any material respect, the party discovering such breach shall
give prompt written notice to the other and to the Administrative Agent.

ARTICLE V

COVENANTS OF THE SELLER

SECTION 5.1           Covenants of the Seller. The Seller hereby covenants and
agrees with the Purchaser that, from the date hereof, and until all amounts owed
by the Seller pursuant to this Agreement have been paid in full (other than as
expressly survive the termination of this Agreement), unless the Purchaser
otherwise consents in writing:

(a)                 Compliance with Agreements and Applicable Laws. The Seller
shall perform each of its obligations under this Agreement and the other
Transaction Documents to which it is a party and comply with all Applicable
Laws, including those applicable to the Transferred Collateral Loans and all
proceeds thereof, except to the extent that the failure to so comply would not
reasonably be expected to have a material adverse effect on (i) its ability to
perform its obligations under the Transaction Documents to which it is a party,
(ii) its assets, operations, properties, financial condition, or business or
(iii) the validity or enforceability of this Agreement or any of the other
Transaction Documents.



-11-

 

(b)                 Maintenance of Existence and Conduct of Business. The Seller
shall: (i) do or cause to be done all things necessary to (A) preserve and keep
in full force and effect its existence as a corporation and maintain its rights
and franchises in its jurisdiction of formation and (B) qualify and remain
qualified as a foreign corporation in good standing and preserve its rights and
franchises in each jurisdiction in which the failure to so qualify and remain
qualified and preserve its rights and franchises would reasonably be expected to
have a material adverse effect on its assets, operations, properties, financial
condition, or business; (ii) continue to conduct its business substantially as
now conducted or as otherwise permitted hereunder and under its organizational
documents; and (iii) at all times maintain, preserve and protect all of its
licenses, permits, charters and registrations in each case except where the
failure to maintain such liens, permits, charters and registrations would not
reasonably be expected to have a material adverse effect on its assets,
operations, properties, financial condition, or business.

(c)                 Cash Management Systems: Deposit of Collections. The Seller
shall transfer, or cause to be transferred, all Collections received by the
Seller with respect to any Transferred Asset to the Collection Account by the
close of business on the Business Day following the date such Collections are
received.

(d)                 Books and Records. The Seller shall keep proper books of
record and account in which full and correct entries shall be made of all
transactions with the Purchaser and the assets and business of the Seller
related to its obligations under this Agreement or any Transferred Assets or
assets proposed to be transferred in accordance with GAAP, maintain and
implement administrative and operating procedures necessary to fulfill its
obligations hereunder; and keep and maintain all documents, books, records and
other information necessary or reasonably advisable and relating to the
Transferred Assets prior to their Conveyance hereunder for the collection of all
Transferred Assets.

(e)                 Taxes. The Seller will file on a timely basis all federal
and other material Tax returns required to be filed and will pay all federal and
other material Taxes due and payable by it (other than any amount the validity
of which is contested in good faith by appropriate proceedings and with respect
to which reserves in conformity with GAAP are provided on the books of the
Seller).

(f)                  ERISA. The Seller shall not, and shall not cause or permit
any of its Affiliates to, cause or permit to occur an event that results in the
imposition of a Lien on its interest, if any, in any Transferred Asset under
Section 412 of the IRC or Section 303(K) or 4068 of ERISA.

(g)                 Liens. The Seller shall not create, incur, assume or permit
to exist any Lien on or with respect to any of its rights under any of the
Transaction Documents (other than the Lien covering this Agreement and existing
on the Closing Date, which has been disclosed to the Administrative Agent) or on
or with respect to any of its rights in the Transferred Assets, in each case
other than Permitted Liens. For the avoidance of doubt, this Section 5.1(g)
shall not apply to any property retained by the Seller and not Conveyed or
purported to be Conveyed hereunder.



-12-

 

(h)                 Change of Name. Etc. The Seller shall not change its name,
identity or corporate structure in any manner that would make any financing
statement or continuation statement filed by the Seller (or by the
Administrative Agent on behalf of the Seller) in accordance with Sections 2.1(d)
and (e) seriously misleading or change its jurisdiction of organization, unless
the Seller shall have given the Purchaser at least 10 days prior written notice
thereof, and shall promptly file appropriate amendments to all previously filed
financing statements and continuation statements.

(i)                   Sale Characterization. The Seller shall not make
statements or disclosures, or treat the transactions contemplated by this
Agreement (other than for Tax or accounting purposes) in any manner other than
as a true sale, contribution or absolute assignment of the title to and sole
record and beneficial ownership interest of the Transferred Collateral Loans
Conveyed or purported to be Conveyed hereunder; provided that the Seller may
consolidate the Purchaser and/or its properties and other assets for accounting
purposes in accordance with GAAP.

(j)                  Commingling. Except to the extent permitted by the Credit
Agreement, the Seller shall not, and shall not permit any of its Affiliates to,
deposit or permit the deposit of any funds that do not constitute Collections or
other proceeds of any Collateral Loans into the Collection Account.

(k)                 Nonconsolidation Opinion. The Seller shall not take any
action contrary to the “Assumptions and Facts” section in the opinion of Dechert
LLP, dated the date hereof, relating to certain nonconsolidation matters.

ARTICLE VI

WARRANTY LOANS

SECTION 6.1           Warranty Collateral Loans. The Seller agrees that, with
respect to any Transferred Collateral Loan, in the event of (x) a Repurchase
Event with respect to such Transferred Collateral Loan or (y) a breach of any
representation or warranty or covenant applicable to a Transferred Asset set
forth in Article IV or Article V (each such Transferred Collateral Loan, an
“Warranty Collateral Loan”), no later than 30 days after the earlier of (x)
knowledge of such breach on the part of the Seller and (y) receipt by the Seller
of written notice thereof given by the Purchaser, the Administrative Agent or
the Required Lenders, the Seller shall either (a) pay to the Collection Account
in immediately available funds the Repurchase Amount with respect to the
Warranty Collateral Loan(s) to which such breach relates or (b) substitute for
such Warranty Collateral Loan(s) one or more Eligible Loan(s) with an aggregate
Collateral Loan Amount at least equal to the Repurchase Amount of the Warranty
Collateral Loan(s) being replaced; provided, that no such repayment or
substitution shall be required to be made with respect to any Warranty
Collateral Loan (and such Collateral Loan shall cease to be a Warranty
Collateral Loan) if, on or before the expiration of such 30 day period either
(x) such Repurchase Event shall no longer be continuing or (y) the
representations and warranties in Article IV and the covenants in Article V with
respect to such Warranty Collateral Loan shall be made true and correct in all
material respects with respect to such Warranty Collateral Loan as if such
Warranty Collateral Loan had been Conveyed to the Purchaser on such day, as
applicable.



-13-

 

SECTION 6.2           Dilutions, Etc. The Seller agrees that if, on any day
following the Reinvestment Period, the Principal Balance of a Transferred
Collateral Loan that has been sold by the Seller hereunder is either reduced or
adjusted as a result of any valid setoff by the Obligor against the Seller, the
Seller shall be deemed to have received on such day a Collection of such
Transferred Collateral Loan in the amount of such setoff and shall, within three
(3) Business Days, pay to the Collection Account in immediately available funds
an amount equal to such setoff.

ARTICLE VII

CONDITIONS PRECEDENT

SECTION 7.1           Conditions Precedent. The obligations of the Purchaser to
pay the Purchase Price for the Transferred Assets sold on the Closing Date and
any Purchase Date shall be subject to the satisfaction of the following
conditions:

(a)                 All representations and warranties of the Seller contained
in this Agreement shall be true and correct in all material respects on such
Purchase Date;

(b)                 All information concerning the Transferred Assets provided
to the Purchaser and the Administrative Agent shall be true and correct, when
taken as a whole, in all material respects as of such Purchase Date;

(c)                 The Seller shall have performed in all material respects all
other obligations required to be performed by the provisions of this Agreement
and the other Transaction Documents to which it is a party;

(d)                 The Seller shall have either filed or caused to be filed the
financing statement(s) required to be filed pursuant to Sections 2.1(d) and (e);
and

(e)                 All corporate and legal proceedings, and all instruments in
connection with the transactions contemplated by this Agreement and the other
Transaction Documents shall be reasonably satisfactory in form and substance to
the Purchaser, and the Purchaser shall have received from the Seller copies of
all documents (including records of corporate proceedings) relevant to the
transactions herein contemplated as the Purchaser may reasonably have requested.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

SECTION 8.1           Amendments, Etc. This Agreement and the rights and
obligations of the parties hereunder may not be amended, supplemented, waived or
otherwise modified except in an instrument in writing signed by the Purchaser
and the Seller and consented to in writing by the Administrative Agent. Any
Conveyance or reconveyance executed in accordance with the provisions hereof
shall not be considered an amendment or modification to this Agreement.



-14-

 

SECTION 8.2           Governing Law: Submission to Jurisdiction.

(a)                 THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

(b)                 Each party hereto hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State or Federal court sitting in New
York City in any action or proceeding arising out of or relating to the
Transaction Documents, and each party hereto hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such New York State court or, to the extent permitted by law, in such Federal
court. The parties hereto hereby irrevocably waive, to the fullest extent they
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding. The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

SECTION 8.3           Notices. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by certified
mail, electronic mail, postage prepaid, or by facsimile, to the intended party
at the address or facsimile number of such party set forth below:



(a)                   in the case of the Purchaser:   Cooper River LLC   c/o FS
Investment Corporation II   201 Rouse Boulevard   Philadelphia, PA 19112  
Attention:  Gerald F. Stahlecker, Executive Vice President   Telephone:  (215)
495-1169   Facsimile:  (215) 222-4649     (b)                   in the case of
the Seller:   FS Investment Corporation II   201 Rouse Boulevard   Philadelphia,
PA 19112   Attention:  Gerald F. Stahlecker, Executive Vice President  
Telephone:  (215) 495-1169   Facsimile:  (215) 222-4649



(in each case, with a copy to the Administrative Agent at the address for notice
provided under the Credit Agreement) 

 

-15-

 



All such notices and communications shall be effective, (a) if personally
delivered, when received, (b) if sent by certified mail, three Business Days
after having been deposited in the mail, postage prepaid, (c) if sent by two-day
mail, two Business Days after having been deposited in the mail, postage
prepaid, (d) if sent by overnight courier, one Business Day after having been
given to such courier, and (e) if transmitted by facsimile, when sent, receipt
confirmed by telephone or electronic means.

SECTION 8.4           Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall for any
reason whatsoever be held invalid, then such covenants, agreements, provisions,
or terms shall be deemed severable from the remaining covenants, agreements,
provisions, or terms of this Agreement and shall in no way affect the validity
or enforceability of the other provisions of this Agreement. 

SECTION 8.5           Further Assurances.

(a)                 The Purchaser and the Seller each agree that at any time and
from time to time, at its expense and upon reasonable request of the
Administrative Agent or the Collateral Agent, it shall promptly execute and
deliver all further instruments and documents, and take all reasonable further
action, that is necessary or desirable to perfect and protect the Conveyances
and security interests granted or purported to be granted by this Agreement or
to enable the Collateral Agent or any of the Secured Parties to exercise and
enforce its rights and remedies under this Agreement with respect to any
Collateral.

(b)                 The Purchaser and the Seller agree to do and perform, from
time to time, any and all acts and to execute any and all further instruments
reasonably requested by the other party more fully to effect the purposes of
this Agreement and the other Transaction Documents, including the execution of
any financing statements or continuation statements or equivalent documents
relating to the Transferred Collateral Loans for filing under the provisions of
the UCC or other laws of any applicable jurisdiction.

(c)                 The Purchaser and the Seller hereby severally authorize the
Collateral Agent, upon receipt of written direction from the Administrative
Agent, to file one or more financing or continuation statements, and amendments
thereto, relating to all or any part of the Transferred Assets.

(d)                 The Seller shall furnish to the Collateral Agent and the
Administrative Agent from time to time such statements and schedules further
identifying and describing the Related Security and such other reports in
connection with the Transferred Assets as the Collateral Agent (acting solely at
the Administrative Agent’s request) or the Administrative Agent may reasonably
request, all in reasonable detail.

SECTION 8.6           No Waiver; Cumulative Remedies. No failure to exercise and
no delay in exercising, on the part of the Purchaser, the Seller or the
Administrative Agent, any right, remedy, power or privilege hereunder, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exhaustive of any rights, remedies, powers and privilege provided by law.



-16-

 

SECTION 8.7           Counterparts. This Agreement may be executed in two or
more counterparts including telecopy transmission thereof (and by different
parties on separate counterparts), each of which shall be an original, but all
of which together shall constitute one and the same instrument.

SECTION 8.8           Binding Effect; Third-Party Beneficiaries. This Agreement
will inure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns.

The Seller hereby acknowledges that (a) the Collateral Agent is the beneficiary
of a collateral assignment of this Agreement pursuant to Section 7.01(a)(iv) of
the Credit Agreement and (b) the Collateral Agent for the benefit of the Secured
Parties shall be an express third party beneficiary of the Purchaser’s rights
hereunder, including but not limited to the Purchaser’s right to indemnification
set forth in Section 2.2, subject to each of the limitations, restrictions and
conditions set forth in Section 7.01 of the Credit Agreement with respect to the
collateral assignment of this Agreement; provided that, such collateral
assignment and such third party beneficiary rights shall automatically terminate
upon the irrevocable payment in full of the Obligations (other than contingent
indemnity obligations as to which no claim has been made) and the termination of
the Commitments in full.

SECTION 8.9           Merger and Integration. Except as specifically stated
otherwise herein, this Agreement sets forth the entire understanding of the
parties relating to the subject matter hereof, and all prior understandings,
written or oral, are superseded by this Agreement.

SECTION 8.10          Headings. The headings herein are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-17-

 

IN WITNESS WHEREOF, the Purchaser and the Seller each have caused this Sale and
Contribution Agreement to be duly executed by their respective officers as of
the day and year first above written.

 



  FS Investment Corporation II,   as Seller       By: /s/ Gerald F. Stahlecker  
  Name:Gerald F. Stahlecker     Title:Executive Vice President              
Cooper River LLC,   as Purchaser       By: /s/ Gerald F. Stahlecker     Name:
Gerald F. Stahlecker     Title: Executive Vice President

 

S-1

 

Schedule A

 

SCHEDULE OF COLLATERAL LOANS

 

As of the Closing Date, the Collateral Loans described below have been sold or
contributed to the Purchaser.

 

Obligor Name Facility Name LoanX Id / CUSIP Principal Balance (Adjusted for PIK)
Final Weighted Avg Spread Maturity Date Purchase Price A.T. Cross Company (fka
ATC Acquisition, Inc.) Initial Term Loan LX132827 6,915,000.00 8.500000%
09/06/2019 99.00 Abaco Energy Technologies LLC Initial Term Loan LX141905
7,453,125.00 7.746700% 11/23/2020 93.50 Aerostructures Acquisitions LLC Initial
Term B loans   12,000,000.00 8.119000%   100.00 Alison Bidco S.a.r.l. Initial
Term Loan (Second Lien) LX137859 4,444,444.45 9.246700% 08/29/2022 88.33
American Energy - Marcellus, LLC Initial Loan (Second Lien) LX138432
3,333,333.33 8.246700% 08/04/2021 66.88 API Heat Transfer (Thermasys (Heat
Holdings)) Term Loan LX123772 4,872,611.48 5.996700% 05/03/2019 100.04 Ascension
Insurance, Inc. Term Loan LX129461 9,957,471.15 9.246700% 03/05/2019 100.00
Blueprint Sub, Inc. Initial Term Loan   10,000,000.00 7.500000%   100.00 Cactus
Wellhead, LLC Tranche B term Loan LX138818 9,234,921.68 6.746700% 07/31/2020
80.00 Cadillac Jack, Inc. (Amaya Gaming Group, Inc.) Initial Term Loan LX134746
6,912,500.00 9.246700% 05/15/2019 104.75 Caesars Entertainment Operating Co (aka
Harrah's) Term B-7 Loan LX137320 4,975,000.00 11.246700% 01/28/2018 91.50
Caesars Entertainment Resort Properties, LLC Term B Loan LX132914 4,409,593.03
6.746700% 10/12/2020 96.21 Cengage Learning Acquisitions, Inc. (fka TL
Acquisitions, Inc.) Term Loan LX135679 2,675,675.67 6.746700% 03/31/2020 100.23
Chief Exploration & Development LLC Term Loan (Second Lien) LX136974
2,258,823.53 7.246700% 05/16/2021 95.08 Corner Investment Propco. LLC. Term B
Loan LX126816 9,935,995.22 10.746700% 11/02/2019 99.75 Crestwood Holdings LLC
Term B-1 Term Loan LX129978 5,381,561.61 6.746700% 06/19/2019 99.00 Digital
River, Inc. Initial Term Loan (First Lien) LX142988 10,000,000.00 7.246700%
02/12/2021 100.25 Eastman Kodak Company Term Loan - Original LX131438
7,145,454.54 6.996700% 09/03/2019 100.17 EnergySolutions/Duratek Term Advance
LX137277 4,092,467.53 6.496700% 05/29/2020 99.83 Fairway Group Acquisition
Company Term Loan (2013) LX128411 9,451,653.95 4.746700% 08/17/2018 96.83 FR
Dixie Acquisition Corp Term Loan LX134871 4,157,894.74 5.496700% 12/18/2020
85.25 Intralinks, Inc. New 1st Lien TL LX135810 4,950,000.00 6.996700%
02/26/2019 99.50

 



 

 



 

Jazz Acquisition, Inc. (Wencor Group) Term Loan (Second Lien) LX138064
3,700,000.00 7.496700% 06/19/2022 96.00 Larchmont Resources, L.L.C. Initial Term
Loan LX131403 2,522,102.37 7.996700% 08/07/2019 85.00 MMM Holding, Inc. / NAMM
Holdings, Inc. / PHMC/AVETA MMM Term Loan LX126692 2,605,507.97 9.496700%
12/12/2017 84.00 MModal (aka Medquist Inc/Legends) Term B Loan LX139894
4,332,819.84 8.746700% 01/31/2020 91.38 Mood Media Corp Term Loan LX136614
1,802,891.52 6.746700% 05/01/2019 97.25 Moxie Liberty LLC (Panda Liberty)
Construction B-1 Advance LX131692 7,352,941.17 7.246700% 08/21/2020 99.50 MSO of
Puerto Rico, Inc. MSO Term Loan LX126737 1,894,213.18 9.496700% 12/12/2017 84.00
NEW STAR METALS HOLDINGS LLC Term Loan LX136218 7,295,000.00 8.996700%
03/20/2020 100.00 Nobel Learning Communities, Inc. Term Loan LX144452
14,472,049.69 9.202580% 04/27/2021 100.00 Nova Wildcat Amerock, LLC (Newell &
Rubbermaid) Term Loan - Last Out LX132819 4,418,301.38 9.774180% 09/10/2019
99.00 PharMEDium Healthcare Corporation Initial Term Loan (First Lien) LX134847
702,579.98 3.996700% 01/28/2021 99.75 Polyconcept Investments B.V. (Leedsworld,
Bullet Line, Metropolitan Mgmt) Term Loan (Second Lien) LX131237 12,500,000.00
9.746700% 06/28/2020 100.00 PPG Intermediate Holdco, Inc. (Professional
Plumbing) Term Loan LX132821x 4,485,893.38 8.750000% 07/31/2020 101.50
Production Resource Group, LLC Term Loan LX139752 7,500,000.00 8.246700%
07/23/2019 100.00 PRV Aerospace, LLC (Cadence) Term Loan LX124034 2,917,974.56
6.249304% 05/09/2018 98.50 Reddy Ice Group, Inc. Term B Loan (First Lien)
LX128969 1,166,666.66 6.498061% 05/01/2019 88.50 Regent Energy Group Ltd. (RGL
Reservoir) Initial Term Loan LX139654 3,980,000.00 5.746700% 08/13/2021 63.33
Samson Investment Company Tranche 1 Term Loan (Second Lien) LX134515
2,000,000.00 4.746700% 09/25/2018 47.50 Serena Software, Inc. Term Loan LX136126
7,600,000.00 7.246700% 04/14/2020 100.38 Smile Brands Group Inc. Term B Loan
LX131939 6,895,000.00 7.246700% 08/16/2019 84.50 Sorenson Communications, Inc.
Initial Term Loan (First Lien) LX135924 7,443,750.00 7.746700% 04/30/2020 100.50
Sports Authority, Inc (aka TSA) Term B Loan LX116854 7,818,262.21 7.246700%
11/16/2017 87.25 Stallion Oilfield Services Term Loan LX130466 6,787,566.39
7.746700% 06/19/2018 84.17 Stonewall Gas Gathering LLC New TL B LX142860
6,982,500.00 8.496700% 01/28/2022 100.75 SunGard Availability Services Capital,
Inc. Tranche B term Loan LX136139 5,807,124.64 5.746700% 03/29/2019 94.75 Swift
Worldwide Resources US Holdings Corp. Term Loan LX133647 7,424,812.03 8.996700%
10/31/2019 98.00 TGGT Holdings, LLC (Azure Midstream Holdings LLC) Term Loan
LX133413 3,441,477.27 7.246700% 11/15/2018 98.75 Utility Services Associates,
LLC (FR Utility Services) Initial Term Loan LX133103 569,950.43 6.496700%
10/18/2019 100.33 Winebow, Inc. Loan (Second Lien) LX138103 2,774,566.47
8.246700% 01/02/2022 96.00

 

 

 

Schedule B

FORM OF PURCHASE NOTICE

[Date]



To: Cooper River LLC   c/o FS Investment Corporation II   201 Rouse Boulevard  
Philadelphia, PA 19112   Attention: Gerald F. Stahlecker, Executive Vice
President   Telephone: (215) 495-1169   Facsimile: (215) 222-4649     Re:
Purchase Notice for Conveyance   Date of ______________, 20__   Ladies and
Gentlemen:



Ladies and Gentlemen:

This Purchase Notice is delivered to you pursuant to Section 2.1(b) of the Sale
and Contribution Agreement, dated as of May 29, 2015 (together with all
amendments, if any, from time to time made thereto, the “Sale Agreement”),
between COOPER RIVER LLC, as purchaser (the “Purchaser”), and FS INVESTMENT
CORPORATION II, as seller. Unless otherwise defined herein or the context
otherwise requires, capitalized terms used herein have the meanings provided in
the Sale Agreement.

In accordance with Section 2.1(b) of the Sale Agreement, the Seller hereby
offers to Convey to the Purchaser on the above-referenced Purchase Date pursuant
to the terms and conditions of the Sale Agreement the Collateral Loans listed on
Schedule I hereto, together with the Related Security and all proceeds of the
foregoing.

To the extent applicable, please wire the Purchase Price to the Seller pursuant
to the wiring instructions included at the end of this letter.

The Seller represents that the conditions described in Section 7.1 of the Sale
Agreement have been satisfied with respect to such Conveyance.

The Seller agrees that if prior to the Purchase Date any matter certified to
herein by it will not be true and correct at such time as if then made, it will
promptly so notify the Purchaser. Except to the extent, if any, that prior to
the Purchase Date the Purchaser shall receive written notice to the contrary
from the Seller, each matter certified to herein shall be deemed once again to
be certified as true and correct at the Purchase Date as if then made.

 

 

 



The Seller has caused this Purchase Notice to be executed and delivered, and the
certification and warranties contained herein to be made, by its duly authorized
officer this ___ day of __________, _____.

 



  Very truly yours,   FS INVESTMENT CORPORATION II       By:     Name: Gerald F.
Stahlecker   Title:    Executive Vice President



 

 

Wire Instructions
Bank: ABA:
Account Name:
Account Number:
For further credit to account:

 

 

 

 

Schedule of Collateral Loans

 

 



 